Case 18-71778-wlh          Doc 82      Filed 10/01/19 Entered 10/01/19 17:05:48                   Desc Main
                                       Document      Page 1 of 1




 WILLIAM A. ROUNTREE
 404-584-1244
                                   its@'"13
                                         OCT 01 2019                           ROUNTREE
 wrountree@rlklawfirm.com
                                        WENDY L. HAGENAU
                                                                     Is        LOTMAN & KLEIN
                                                                                                   L   0
                                        BANKRUPTCY JUDGE                              Attorneys at Law
                                                                                        Century Plaza I
                                                                         2987 Clairmont Road, Suite 175
                                                                                Atlanta, Georgia 30329




                                          September 9, 2019


 Courtroom Deputy Clerk
 The Honorable Chief Judge Wendy L. Hagenau
 United States Bankruptcy Court
 Room 1340
 75 Ted Turner Drive, SW
 Atlanta, GA 30303


 RE:       Stephen David King
           Chapter 11 Case No.: 18-71778-wIh


 Dear Chief Judge Hagenau:

      Pursuant to Bankruptcy Local Rune 9010-5(e), I submit this request for leave from the practice of
 law in the above referenced matter for a period of less than 21 days during the following dates:

          November 20, 2019, through November 30, 2019

      I will be out of the office on vacation. I am not aware of any scheduled hearing during the period
 of time for which lease is sought, and I understand that the requested leave will be granted when
 docketed.

       Please have your office contact me with any questions.


                                                  Sincerely,

                                                  Is! William A Rountree
                                                  William A. Rountree

                                                                                          WAR: mkw
